Citation Nr: 1638225	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  12-27 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for a skin disability. 

2.  Entitlement to service connection for diabetes mellitus, to include as secondary to herbicide exposure. 


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, attorney


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army from January 1968 to July 1970. 

This case comes before the Board of Veterans' Appeals (the Board) from rating decisions in July 2012 and March 2012 of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

The Veteran's claim for entitlement to service connection for a skin disability was previously before the Board in January 2015.  The claim was remanded to obtain additional development.  The remand was not substantially complied with, and the issue must be remanded once more. 

The issue of entitlement to service connection for a skin disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The record does not reflect that the Veteran served in Vietnam. 

2.  The Veteran was not stationed at a Royal Thai Air Force Base (RTAFB). 

3.  The Veteran did not serve as part of a Military Police (MP) unit and did not have a MP military occupational specialty (MOS).

4.  The most probative evidence of record fails to establish that the Veteran was exposed to herbicides, as defined in 38 C.F.R. § 3.307, while serving in Thailand.

5.  The Veteran's diabetes mellitus was initially diagnosed many years after service, and the most probative evidence of record does not show that the disease is causally related to his military service, to include exposure to herbicides.


CONCLUSION OF LAW

The criteria for service connection for  diabetes mellitus are not met.  38 U.S.C.A. §§ 1110, 1131, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309(a), (e) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran has filed a claim for service connection for his diabetes mellitus, to include as secondary to herbicide exposure. 

The Board has reviewed the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) with regard to the claim for entitlement to service connection for diabetes mellitus.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2015).

The VCAA requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary, or would be of assistance, in substantiating their claim, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The AOJ sent the Veteran a letter in July 2014 that notified the Veteran of how to substantiate a service connection claim.  The letter notified the Veteran of the allocation of responsibilities between himself and VA, and of how ratings and effective dates are assigned.  Therefore, the duty to notify is satisfied.

VA's duty to assist under the VCAA includes helping the claimant obtain service treatment records and other pertinent records, as well as performing an examination or obtaining a medical opinion when one is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  Here, the Veteran's service treatment records, VA treatment records, and private treatment records are in the claims file with the exception of records from Dr. B. M.  The RO sent a request to Dr. B. M. requesting the Veterans treatment records.  After initially failing to reply, Dr. B. M. replied to a second request in September 2014 that he did not have records for the Veteran.  

With respect to the Veteran's reported herbicide exposure, the RO conducted development to determine whether the Veteran was exposed to herbicides while in Thailand.  The Board requested the Veteran's service treatment records (STRs) and personnel records.  The Veteran's STRs and personnel records were received and associated with his claims file.  The records did not indicate that the Veteran had been stationed in Vietnam; however, the Veteran did report that he had spent a few days in Vietnam after his transport plane was grounded there due to weather.  Additional information was requested from the Joint Service Records Research Center (JSRRC) about his unit to develop this claim.  The response to the request indicated that no records showed his company had been grounded in Vietnam.  In October 2014, a formal finding was made that there was insufficient evidence to concede the Veteran was exposed to herbicides.  Thus, the duty to obtain relevant records on the Veteran's behalf is satisfied.  See 38 C.F.R. § 3.159(c) (2015).

The Board observes that the Veteran was not afforded a VA examination to assess the nature and relationship of the Veteran's diabetes mellitus in relationship to his alleged exposure to herbicides.  VA is obligated to provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent/recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  Here, the evidence does not establish the second McLendon element.  Evidence does not establish the Veteran was exposed to herbicides.  Further, the evidence does not establish any other event or injury occurred in service that is related to the claim for service connection for diabetes mellitus.  Thus, VA was not required to afford the Veteran with a medical evaluation, and has met its duty to assist the Veteran.  

The Veteran did not request a hearing before a Veteran's Law Judge.  Additionally he waived his right to have any additional evidence initially considered by the RO in a January 2016 letter from his attorney.  Therefore, all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2015).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  Accordingly, the Board will proceed to a decision as to the issue on appeal.



	(CONTINUED ON NEXT PAGE)


Legal Criteria

In general, service connection may be granted for a disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection can also be established on a presumptive basis for certain diseases associated with in-service exposure to herbicides.  See 38 U.S.C.A. § 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  Diabetes mellitus is one such disease.  38 C.F.R. § 3.309(e) (2015).

Presumptive service connection for diabetes mellitus as a result of herbicide exposure is warranted if the requirements of 38 C.F.R. § 3.307(a)(6) (2015) are met, which include a presumption of exposure to herbicides for Veterans with service in Vietnam during specific time periods, or service in specific areas of Korea during specific time periods.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.309(e) (2015).

If a veteran did not serve in the Republic of Vietnam during the Vietnam era, actual exposure to herbicides must be verified through appropriate service department or other sources in order for the presumption of service connection for a herbicide-related diseased under 38 C.F.R. § 3.309(e) (2015) to be applicable.  Exposure to herbicides is not presumed in such instances.  However, once exposure to herbicides has been established by the evidence of record and verified through the appropriate service department or other sources, the presumption of service connection found in 38 C.F.R. § 3.309(e) (2015) for herbicide-related diseases is applicable.

Alternatively, diabetes mellitus is a chronic disease subject to presumptive service connection if it manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

Notwithstanding the foregoing discussion regarding presumptive service connection, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998); Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Proof of direct service connection between exposure and disease entails showing that exposure during service actually caused the malady which developed years later.  Actual causation carries a difficult burden of proof.  See Combee, 34 F.3d at 1042.

The Board notes the Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as experiencing a physical symptom such as pain.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that the Veteran was competent to report hip disorder, pain, rotated foot; limited duty, physical therapy, and treatment in service).  

Competency of evidence, however, differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (noting that "although interest may affect the credibility of testimony, it does not affect competency to testify").



Analysis

The Veteran filed his claim for entitlement to service connection for diabetes mellitus in June 2014, shortly after being diagnosed with diabetes mellitus.  The Veteran has stated that no one in his family has diabetes mellitus and he believes it is related to his active duty service.  In particular, the Veteran has asserted through his attorney that his diabetes mellitus was caused by herbicide exposure. 

The first element of service connection, a current disability, is established by the medical record.  In June 2014, the Veteran was diagnosed with diabetes mellitus at the Watertown VA Medical Center (VAMC).  

The record indicated there are two main theories with regard to the second element of service connection, an in-service event or injury; however they both revolve around exposure to herbicides, as defined in 38 C.F.R. § 3.307.  The Veteran has asserted he spent actual time in the country of Vietnam, implying a presumption of herbicide exposure.  The Veteran has also alleged exposure from his service in Thailand.  

The evidence of record does not establish service in Vietnam.  The Veteran stated that his flight to Thailand was required to land in Saigon, Vietnam, because of weather.  In support of this assertion, he submitted a copy of a letter he alleged he sent to his mother, which stated that he had spent several days in a military hotel in Saigon, Vietnam.  The letter was accompanied two other letters the Veteran stated he sent home.  These other two letters contained date stamps and postage.  The letter regarding Vietnam did not.  VA requested that the Veteran send the original letter in with any envelope that contained a date stamp and postage associated with the letter.  The Veteran did not send in the original letter or an associated envelope with a date stamp and postage.  Without the original copy of the letter or associated postage, the probative value of the letter is diminished.  

The Veteran's statements that he served in Vietnam are contradicted by his December 2011 application for benefits, in which the Veteran indicated he did not serve in Vietnam.  At that time, the Veteran was not seeking service connection due to herbicide exposure.  Because this statement was not made for the purpose of receiving benefits, it is more reliable than the statements about landing in Vietnam, which were made only after the theory of service connection based on herbicide exposure was raised.  Further. JSSRC indicated there were no records that documented that his unit or any assigned personnel landed in Vietnam en route to Thailand.  Morning report records for his unit were requested, but there were no records available.  Therefore, a preponderance of the evidence is against finding the Veteran served in the country of Vietnam and exposure to herbicides cannot be presumed on such a bases. 

The evidence of record does not establish the Veteran's service in Thailand was of a nature that would qualify for a presumption of herbicide exposure.  The Veteran's representative argued that the Veteran is only required to show credible evidence that he was present on or near the perimeter of a base in Thailand to presumptively be exposed to herbicides.  This argument is based on the procedures outlined in the VA Adjudication Manual M21-1, Part IV, Subpart ii.  However, the presumption based on establishing a veteran's presence on the perimeter of base only applies when a veteran was stationed at a Royal Thai Air Force base (RTAFB).  The record does not place the Veteran at a RTAFB.  The Veteran testified that he was at Ram Chit Chai and his personnel records also place him there and Camp Buohile.  The Veteran misidentified the Ram Chit Chai as an RTAFB; however, both Ram Chit Chai and Camp Buohile were Army camps, not RTAFBs.  

The VA Adjudication Manual M21-1 applies different rules for establishing presumptive exposure to herbicides at Army bases.  Instead of establishing a veteran's presence on the perimeter, the veterans who served at Army bases must have a Military Police (MP) military occupational specialty (MOS) or have served in a MP unit to presumptively be exposed to herbicides.  M21-1, Part IV, Subpart iii, 1.H.5.b.  The Veteran did not have MP MOS and he was part of an engineering unit in Thailand.  Therefore, his service in Thailand did not qualify for presumptive exposure to herbicides.  

The Veteran's representative argued that the Thailand herbicide policy should be applied broadly and liberally similar to the policy for exposure in Vietnam by military personnel stationed on ships.  In particular the representative argued that the absence of military personnel records placing the Veteran on the perimeter should not preclude presumptive service connection because JSSRC records do not document individual soldier's movements.  This argument is moot because as explained above, the regulations relating to presumptive exposure based on a veteran's presence at the perimeter of a base only apply to service members stationed at RTAFBs in Thailand.  The Veteran was stationed at Army bases not RTAFBs.  

The evidence of record does not establish actual herbicide exposure.  Actual exposure to herbicides must be verified through appropriate service department or other sources.  Service department records do not verify the use of herbicides within the perimeters of the bases where the Veteran was stationed.  The Veteran's attorney argues that the 1973 CHECO report proves actual exposure because it states that herbicides were used inside the perimeters of bases.  The attorney is only referring to parts of the CHECO report that related to RTAFBs.  Further, the CHECO report, as the Veteran's representative argues, does not identify what type of herbicides were used.  The inability to identify what kind of herbicides were used is important because VA regulations only presume service connection for diabetes mellitus when the Veteran is exposed to certain types of herbicides.  See 38 C.F.R. § 3.307 (2015).  Similarly, the Veteran's reports of seeing herbicides sprayed did not identify the type of herbicide sprayed.  The Board finds that there is no competent or credible evidence that the Veteran was exposed to herbicides.  

The Veteran's representative argued that a distinction between types of herbicides a Veteran was exposed to is unlawful.  The distinction, however, is drawn from the specifications in 38 C.F.R. § 3.307 (2015) for the type of herbicide exposure necessary for the presumption of service connection for a herbicide-related disease under 38 C.F.R. § 3.309(e) (2015) to be applicable.  The Veteran may demonstrate that exposure to other herbicides actually caused the Veteran's claimed disabilities, but the presumption for service connection only applies to the types of herbicides in 38 C.F.R. § 3.307 (2015).  The Veteran has not asserted that herbicides other than those identified in 38 C.F.R. § 3.307 caused or led to his diabetes mellitus.  The argument that such a distinction is unlawful, is not one which the Board has the jurisdiction to adjudicate.  

The Veteran's representative also argued that VA cannot rule out that the Veteran was exposed to a herbicide agent, so the evidence is at least in equipoise.  This is a misinterpretation of the benefit of the doubt doctrine.  The Veteran is afforded the benefit of the doubt when the evidence for and against a proposition is in relative equipoise.  VA has no burden to disprove an allegation when there is no competent and credible evidence to support that allegation.  Here there is no competent or credible evidence that tends to show the Veteran was exposed to herbicides.  The Veteran's representative only makes arguments that the Veteran could have been exposed to herbicides because of allegedly lax standards in herbicide use.  The mere possibility of an event does not tend to prove it occurred. No evidence was presented that the circumstances of the Veteran's service made it likely that such an event occurred.  Therefore, benefit of the doubt standard does not apply, because there is no competent or credible evidence that tends to prove the Veteran was actually exposed to herbicides. 

Finally, the evidence does not establish direct causation between the Veteran's service and his diabetes mellitus.  The Veteran's service records did not indicate that there was an in-service manifestation of diabetes mellitus.  The Veteran does not allege an in-service manifestation.  The medical records do not show a diagnosis of diabetes mellitus until June 2014.  Therefore, the preponderance of the evidence is against finding there was an in-service manifestation of diabetes mellitus or a manifestation to a compensable level within a year following the Veteran's active service.

In summary, the weight of the evidence is against finding the Veteran was actually or presumptively exposed to herbicides, and the weight of the evidence is against finding the Veteran's diabetes mellitus manifested in service or during the presumptive period following his active service.  Therefore, the criteria for service connection are not met.  38 U.S.C.A. §§ 1110, 1131, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309(a), (e) (2015). 


ORDER

Entitlement to service connection for diabetes mellitus, to include as secondary to herbicide exposure, is denied.


REMAND

The development actions requested in the Board's January 2015 remand were not fully completed.  A remand by the Board confers on claimants, as a matter of law, the right to substantial compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  It imposes upon VA a concomitant duty to ensure substantial compliance with the terms of the remand.  Accordingly, in the present case, the additional development specified in the Board's prior remand must be conducted prior to adjudication.

In January 2015, the Board remanded the Veteran's claim in order to obtain a medical opinion that assessed the etiology of the any current skin disability and specifically included a request as to the likely etiology of the tinea cruris and tinea pedis diagnosed in April 2012.  The Veteran was afforded an examination in August 2015.  The opinion from the examiner did not provide sufficient information to adjudicate the claim.  

The August 2015 examiner noted that the Veteran was diagnosed with tinea cruris during military service, but this does not appear in the Veteran's service records.  There is a notation in June 1969 that the Veteran had a scaly rash in the groin area, but it does not have a diagnosis.  It is unclear if the examiner was diagnosing that condition after the fact or if he may have reviewed the record incorrectly.  Clarification is needed upon remand.

Additionally, the opinion did not directly address the diagnosis of tinea cruris and tinea pedis in April 2012.  The examiner does note that a biopsy performed at the same time did not indicate a fungal component, but it is unclear if the examiner is stating the diagnosis in April 2012 was incorrect or if he is relying only on the biopsy without regard for the private practitioner's diagnosis.  This information is needed for assessing the weight of each assessment.  Therefore, a remand is needed for clarification.  

Finally, the examiner's opinion does not address the Veteran's treatment in May 2013 at the VAMC in Sioux Falls for a fungal lesion.  The medical record indicated that Veteran had a lesion in the groin area.  The Veteran had reported that a similar lesion had been treated as a fungal infection in the past and it had cleared up.  The lesion was again treated as a fungal infection.  The remand required an opinion on all current skin conditions.  Current, in this context, meant occurring during the period of appeal.  Therefore, a remand is necessary to ensure substantial compliance with the remand order.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims folder, including a copy of this remand, to the examiner who conducted the August 2015 VA examination (or a suitable substitute if this individual is unavailable) for an addendum opinion.  The examiner is requested to review the claims folder, to include this remand.  Unless the examiner finds that a new examination is required, the Veteran need not be examined again.

The examiner is requested to clarify the statements made in the August 2015 examination report regarding the diagnosis of tinea cruris in relation to the rash documented in June 1969.  The examiner should indicate whether the that diagnosis was made by the examiner. 

The examiner is also requested to clarify his statements regarding the diagnosis of tinea cruris and tinea pedis in April 2012.  Specifically, the examiner is asked to clarify whether it is his opinion that these diagnoses were incorrect based on the biopsy.  

Finally, based on the examination results and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's fungal infection documented in the May 2013 Sioux Falls VAMC treatment records was related to the Veteran's service including the groin/scrotal rash documented in June 1969.  

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the examiner is unable to offer any of the requested opinions, a rationale should be provided for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

2.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014)


______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


